
	

115 S1451 IS: Railroad Advancement of Innovation and Leadership with Safety Act
U.S. Senate
2017-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1451
		IN THE SENATE OF THE UNITED STATES
		
			June 28, 2017
			Mrs. Fischer introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To facilitate and promote innovative approaches to railroad safety, and for other purposes.
	
	
		1.Short title; table of contents; references
			(a)Short title
 This Act may be cited as the Railroad Advancement of Innovation and Leadership with Safety Act or the RAILS Act.
 (b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents; references. Sec. 2. Definitions. TITLE I—Process improvements Sec. 111. Data transparency and quality. Sec. 112. Performance-based regulations. Sec. 113. Public participation. Sec. 114. Innovative approaches to improve safety. Sec. 115. Guidance. Sec. 116. Regulatory impact analyses. Sec. 117. Periodic review of Federal Railroad Administration actions. Sec. 118. Framework for reviewing future regulations. Sec. 119. Application. Sec. 120. Effective dates. TITLE II—Miscellaneous provisions Subtitle A—Reorganization of subtitle V Sec. 211. Rail improvement grants. Sec. 212. Project delivery. Subtitle B—Miscellaneous Sec. 221. Rulemaking process. Sec. 222. Training. Sec. 223. Assessments. Sec. 224. Miscellaneous authority. Sec. 225. Applicability to States. Sec. 226. Electronic communications and record keeping.  (c)References to title 49, United States CodeExcept as otherwise expressly provided, wherever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of title 49, United States Code.
			2.Definitions
 (a)In generalIn this Act: (1)ReportableThe term reportable means required under part 225 of title 49, Code of Federal Regulations, or any successor regulation, to be reported to the Federal Railroad Administration.
 (2)SecretaryThe term Secretary means the Secretary of Transportation. (b)Amendments to chapter 201Section 20102 is amended—
 (1)by redesignating paragraphs (2), (3), and (4) as paragraphs (3), (4), and (5), respectively; (2)by inserting after paragraph (1) the following:
					
 (2)guidance document means an agency statement of general applicability and future effect, other than a regulation, that sets forth a policy on a statutory, regulatory, or technical issue or an interpretation of a statutory, regulatory, or technical issue.; and
 (3)by adding at the end the following:  (7)significant rule means any final rule that the Administrator of the Office of Information and Regulatory Affairs of the Office of Management and Budget determines is likely to—
 (A)have an annual effect on the economy of $100,000,000 or more or adversely affect in a material way the economy, a sector of the economy, productivity, competition, jobs, the environment, public health or safety, or State, local, or tribal governments or communities;
 (B)create a significant inconsistency or otherwise interfere with an action taken or planned by another Federal agency;
 (C)materially alter the budgetary impact of entitlements, grants, user fees, or loan programs or the rights and obligations of recipients thereof; or
 (D)raise novel legal or policy issues.
 (8)supporting information includes data, studies, formulas, models, and scientific, technical, and economic findings..
				IProcess improvements
			111.Data transparency and quality
 (a)In generalSubchapter I of chapter 201 is amended by adding at the end the following:  20122.Data transparency and quality (a)Data transparency (1)Open governmentNot later than the date on which any proposed rule is published under this subtitle, the Secretary of Transportation shall place, in the appropriate docket, all supporting information used by the Department of Transportation in relation to such proposed rule and any associated analyses.
 (2)AccessibilityThe supporting information and analyses described in paragraph (1) shall be published on a public website and accessible electronically.
 (3)Rule of constructionNothing in this subsection may be construed to require the release of security-sensitive information or confidential business information.
								(b)Data quality
 (1)Minimum standardThe Secretary shall base each determination whether to propose or adopt a rule under this subtitle on the best reasonably obtainable supporting information, and any associated analysis, concerning—
 (A)the need to be addressed; (B)how the rule addresses the need; and
 (C)the effects, including the benefits and costs, of the rule. (2)Sound scienceTo the maximum extent practicable, the best reasonably obtainable supporting information shall include—
 (A)up-to-date and relevant data; (B)appropriately validated models and formulas;
 (C)independent, peer-reviewed— (i)studies, including, where appropriate, statistically significant findings; and
 (ii)scientific, technical, and economic findings, including, where appropriate, statistically significant findings; and
 (D)evidence that accurately and completely reflects the need for or effects of the rule, as applicable.
 (3)Rule of constructionNothing in this subsection may be construed to authorize the Secretary to propose or adopt a regulation based on less stringent information standards than required under other law.
								.
 (b)Table of contentsThe table of contents for chapter 201 is amended by inserting after the item relating to section 20121 the following:
					20122. Data transparency and quality..
				112.Performance-based regulations
 (a)In generalSubchapter I of chapter 201, as amended by section 111, is further amended by adding at the end the following:
					
						20123.Performance-based regulations
 (a)In generalBefore proposing or adopting a rule under this subtitle, the Secretary of Transportation shall consider an approach to the rule that specifies performance objectives rather than identifies or requires the specific manner of compliance that a regulated entity must adopt.
 (b)ExplanationIf the Secretary selects a prescriptive or nonperformance-based approach to the rule, the Secretary shall include—
 (1)in the summary section of the preamble a statement that the selected approach is prescriptive or nonperformance-based; and
 (2)a justification, with supporting information, for the prescriptive or nonperformance-based approach, as applicable..
 (b)Table of contentsThe table of contents for chapter 201 is amended by inserting after the item relating to section 20122 the following:
					20123. Performance-based regulations..
				113.Public participation
 (a)In generalSubchapter I of chapter 201, as amended by section 112, is further amended by adding at the end the following:
					
						20124.Public participation
 (a)In generalExcept as provided in subsection (b), the Secretary of Transportation, before issuing a proposed rule under this part, shall publish an advance notice of proposed rulemaking in accordance with subsection (c).
 (b)ExceptionsThis section shall not apply if— (1)the proposed rule is not likely to result in a significant rule; or
 (2)the Secretary— (A)upon inspection, investigation, testing, or research, determines that a violation of a provision of this part, including a regulation prescribed under this part, or an unsafe condition or practice constitutes or is causing an imminent hazard of death or injury to individuals;
 (B)determines that the proposed rule has the consensus, in accordance with the established rules governing the Rail Safety Advisory Committee, of the Rail Safety Advisory Committee;
 (C)determines the use of a negotiated rulemaking is in the public interest and conducts a negotiated rulemaking under subchapter III of chapter 5 of title 5 to negotiate and develop the proposed rule;
 (D)determines it is necessary to waive this section in order to implement section 20157; (E)is incorporating the terms of a regulatory improvement waiver under section 20125(h); or
 (F)(i)is not required by law to publish a notice of proposed rulemaking before issuing a final rule; and
 (ii)does not voluntarily publish such notice of proposed rulemaking.
										(c)Advance notice of proposed rulemaking
 (1)In generalAn advance notice of proposed rulemaking published under subsection (a) shall— (A)describe the need to be addressed, including—
 (i)the supporting information demonstrating the need; (ii)the failures of private markets that warrant new agency action, if applicable; and
 (iii)whether existing law, including regulations, has created or contributed to the need;
 (B)identify the legal authority under which the rule may be proposed, including— (i)whether a rulemaking is specifically directed by statute; and
 (ii)each statutory deadline for regulatory action, if applicable; (C)describe, in general terms, any available regulatory alternatives, including—
 (i)if rulemaking is not specifically directed by statute, the alternative of not regulating; (ii)any alternatives that specify performance objectives rather than identify or require the specific manner of compliance that regulated entities must adopt;
 (iii)any alternatives that involve the deployment of innovative technology or practices; and (iv)any alternatives that involve different requirements for different types or sizes of businesses, if applicable;
 (D)describe how the proposed rule addresses the need described in subparagraph (A); (E)identify at least one achievable objective for the proposed rule, and the metrics by which the Secretary expects to measure progress toward that objective; and
 (F)solicit public comment, for at least 60 days, on the advance notice of proposed rulemaking, including specific solicitation for comment on—
 (i)any supporting information that informs the need for or effects of the available regulatory alternatives;
 (ii)whether any law identified in subparagraph (A)(iii) should be modified to achieve the intended goal of the proposed rule more effectively or efficiently;
 (iii)any available alternatives that specify performance objectives rather than identify or require the specific manner of compliance that regulated entities must adopt;
 (iv)any available alternatives that involve the deployment of innovative technology or practices; (v)any alternatives that involve different requirements for different types or sizes of businesses, if applicable; and
 (vi)any available alternatives to direct regulation, including providing economic incentives to encourage the desired behavior or providing information upon which choices can be made by the public.
										(2)Regulatory determination
 After considering the information described in paragraph (1), including comments under paragraph (1)(F), and except where otherwise required by statute, the Secretary may issue a notice of proposed rulemaking only upon a reasoned determination that—
 (A)a need exists; (B)the proposed rule addresses that need; and
 (C)the benefits of the proposed rule justify its costs.
									(d)Rules of construction
 Nothing in this section may be construed to limit— (1)any requirement under other law to analyze the impacts of a proposed rule; or
 (2)the use of an advance notice of proposed rulemaking in any regulatory action that is not likely to result in a significant rule.
								.
 (b)Table of contentsThe table of contents for chapter 201, as amended by section 112, is further amended by inserting after the item relating to section 20123 the following:
					20124. Public participation..
				114.Innovative approaches to improve safety
 (a)In generalSubchapter I of chapter 201, as amended by section 113, is further amended by adding at the end the following:
					
						20125.Innovative approaches to improve safety
 (a)PurposesThe purposes of this section are— (1)to establish a regulatory improvement waiver to facilitate innovative approaches to safety; and
 (2)to expedite consideration of regulatory changes based on the results of the waiver.
								(b)Regulatory improvement waivers
 Notwithstanding any other provision of this subtitle, except subsection (i) and section 20130, the Secretary of Transportation may waive compliance with any part of a regulation prescribed or order issued under this subtitle if the waiver—
 (1)is in the public interest; (2)requires the recipient to adopt an alternative technology, practice, or system that could achieve a level of safety that is equivalent to, or greater than, the level of safety that would be obtained in the absence of the waiver; and
 (3)includes an evaluation framework described in subsection (c) that has been approved by the Secretary.
 (c)Evaluation frameworkAn evaluation framework described in this subsection shall include—
 (1)a clear statement of the objective of the waiver; (2)a plan for assessing the effects of the waiver, including metrics to best gauge the effects on safety; and
 (3)a plan for gathering the data generated by the assessment described in paragraph (2).
								(d)
								Petitions
 (1)In generalNot later than 60 days after the date on which the Secretary receives a petition for approval of a waiver under this section, the Secretary shall notify the petitioner in writing whether the petition—
 (A)is complete or incomplete, including, if incomplete, each reason the petition is incomplete; and (B)is unusually complex or not unusually complex.
 (2)CorrectionsThe Secretary shall provide each petitioner with a reasonable opportunity— (A)(i)to address each reason that the petition is incomplete; or
 (ii)to explain why the petition is not unusually complex; and (B)to resubmit the petition.
									(e)Approval or denial of petitions
 (1)In generalNot later than 180 days after the date on which a petition is complete under subsection (d)(1) (or 270 days after such date for an unusually complex petition), the Secretary shall notify the petitioner in writing that the petition was approved or denied, including, if denied—
 (A)a justification for the denial; and (B)a description of each deficiency, including, if applicable, any deficiency in the proposed evaluation framework.
 (2)DeficienciesThe Secretary shall provide each petitioner with a reasonable opportunity— (A)to correct each deficiency identified under paragraph (1)(B); and
 (B)to resubmit a corrected petition for reconsideration.
									(3)Approval period
 (A)DeadlineIf the Secretary does not notify the petitioner in writing before the applicable deadline under paragraph (1), the Secretary shall submit to Congress, until the date of such notification, a monthly report on the status of the petition, including—
 (i)the reason the deadline was not met;
 (ii)a staffing plan to prioritize and expedite a decision on the petition; and (iii)an estimate of when the Secretary will notify the petitioner.
 (B)PeriodA waiver under this section may be issued for a period of not more than 5 years. (C)RenewalA waiver shall be renewed for the same period as the initial waiver unless the Secretary—
 (i)(I)determines that the alternative technology, practice, or system does not achieve a level of safety that is equivalent to, or greater than, the level of safety that would be obtained in the absence of the waiver; and
 (II)not later than 90 days before the expiration of the initial waiver, notifies the recipient of the waiver, in writing, that the waiver will not be renewed;
 (ii)incorporates the relevant terms of the waiver as an alternative compliance approach under subsection (h); or
 (iii)revokes the waiver for noncompliance with the terms of the waiver. (D)Evaluation framework resultsThe Secretary may request the results of the evaluation framework under subsection (c) and such other information related to the waiver as the Secretary considers necessary to make a determination under subparagraph (C)(i).
 (f)Public participationSubject to subsection (e), the Secretary shall maintain similar opportunities and procedures for public notice, hearing, and comment as under the standard waiver procedure authorized under section 20103.
							(g)Public availability
 (1)ListThe Secretary shall maintain, on a public website, a list of each complete petition for a waiver under this section, including—
 (A)the date on which a petition is complete under subsection (d)(1);
 (B)a link to the complete petition; (C)whether the petition was approved or denied;
 (D)the date of such approval or denial; (E)if the petition was denied, a link to the justification for the denial and the description of each deficiency; and
 (F)if the petition was approved, a link to the approved waiver, including the evaluation framework. (2)UpdatesThe list described in paragraph (1) shall be updated—
 (A)not later than 10 days after the date on which a petition is complete under subsection (d)(1); and
 (B)not later than 10 days after the date on which the Secretary notifies a petitioner that a petition was approved or denied under subsection (e)(1).
									(h)Incorporation into regulation
 (1)In generalUpon written request by a recipient of a waiver, the Secretary shall revise the applicable regulation to incorporate the relevant terms of the waiver as an alternative compliance approach, to the maximum extent practicable, if—
 (A)the waiver has been in effect for not less than 1 year, including any renewal of such waiver; and (B)using the evaluation framework under subsection (c) to assess the effects of the waiver, including the metrics to best gauge the effects on safety, there is sufficient data and other information to support that the alternative technology, practice, or system under the waiver achieves a level of safety that is equivalent to or greater than the level of safety under the applicable regulation.
 (2)Alternative compliance approachesAs part of the revised regulation described in paragraph (1), the Secretary may allow a person, at the person’s discretion, to comply with—
 (A)the regulation as in effect on the day before the date of the revision under paragraph (1); or
 (B)the alternative compliance approach demonstrated by the waiver. (3)Timing (A)NotificationsNot later than 60 days after receiving a request under paragraph (1), the Secretary shall provide written notification to the petitioner that describes whether the relevant terms of the waiver will be incorporated into regulation as an alternative compliance approach.
 (B)Notice of proposed rulemakingIf the relevant terms of the waiver will be incorporated into regulation as an alternative compliance approach, not later than 270 days after the date of the written notification under subparagraph (A), the Secretary shall issue a notice of proposed rulemaking that incorporates the waiver with the least burdensome terms necessary to ensure flexibility among various operations while meeting the regulatory safety objective.
 (C)Final ruleNot later than 2 years after the date the notice of proposed rulemaking is issued under subparagraph (B), the Secretary shall issue the final rule under this subsection.
 (i)NonapplicabilityThis section does not apply to any petition that, if approved, would result in a reduction in the number of route miles that are required under section 20157 to have operations governed by a positive train control system.
							(j)Rules of construction
 (1)In generalNothing in this section may be construed— (A)to limit the authority of the Secretary—
 (i)to grant a waiver under other law, including the authority to grant any waiver that is not a regulatory improvement waiver; or
 (ii)to promulgate, rescind, or revise such regulations as are necessary to carry out the functions of the Secretary under this subtitle;
 (B)to prohibit a person from requesting a waiver under other law, including any waiver that is not a regulatory improvement waiver; or
 (C)to require the release of security-sensitive, proprietary, or confidential business information. (2)Net benefitsNothing in this section may be construed to limit the authority of the Secretary to rescind or revise such regulations under this subtitle based on the results of the evaluation framework under subsection (c), or other supporting information derived from the waiver, demonstrating that the benefits of rescinding or revising such regulations would justify the costs..
 (b)Table of contentsThe table of contents for chapter 201, as amended by section 113, is further amended by inserting after the item relating to section 20124 the following:
					20125. Innovative approaches to improve safety..
				115.Guidance
 (a)In generalSubchapter I of chapter 201, as amended by section 114, is further amended by adding at the end the following:
					
						20126.Guidance
 (a)In generalThe Secretary of Transportation may not issue a guidance document under this subtitle—
 (1)to establish a standard, right, or obligation that is new or inconsistent with a regulation addressing the same or a directly related issue;
 (2)as legal grounds for agency action; or (3)that will, as a practicable matter, operate with the force of law or have any other coercive effect.
								(b)Public participation
 (1)RequestsThe Secretary shall provide an opportunity for an interested person to submit a request for a guidance document—
 (A)to be issued, revised, or rescinded; (B)incorporated into regulation; and
 (C)if applicable, to be added to the list maintained under subsection (d). (2)ResponsesNot later than 90 days after receiving a request under paragraph (1), the Secretary shall provide a written response to the interested person that includes—
 (A)whether the Secretary plans for a guidance document to be issued, revised, rescinded, incorporated into regulation, or added to the list under subsection (d); and
 (B)a justification for such planned action or inaction. (c)Legal statementEach guidance document issued under this subtitle shall include a statement, in a plain, prominent, and permanent manner, that it is not legally binding.
							(d)List of guidance documents
 (1)In generalThe Secretary shall establish and maintain, on a public website, a list of all guidance documents issued under this subtitle that are in effect.
 (2)ContentsThe Secretary shall include, for each guidance document on the list—
 (A)a document identification number; (B)the title;
 (C)the date of issuance; (D)the date it was last revised, if applicable;
 (E)a brief summary; (F)a link to the guidance document;
 (G)a note if it is a revision or replacement to a previously issued guidance document and, if so, identify the document that it revises or replaces and the date of its original issuance;
 (H)the citation to the statutory provision or regulation (in Code of Federal Regulations format) which it applies to or interprets;
 (I)the name and contact information for an official who can respond to relevant questions; and (J)a description of the person or group of persons to whom the guidance document applies.
 (3)UpdatesThe Secretary shall update the list whenever a guidance document is issued, revised, or rescinded, not later than 10 days after such date of issuance, revision, or rescission, as applicable.
 (e)PublicationThe Secretary shall— (1)not later than December 31, 2018, publicize on the Department of Transportation website the procedure for making a request under subsection (b)(1); and
 (2)not later than December 31, 2018, make the list under subsection (d) publicly available and accessible on the Department of Transportation website.
 (f)Rules of constructionNothing in this section may be construed— (1)to require the release of security-sensitive, proprietary, or confidential business information; or
 (2)to affect any request for the issuance, revision, revocation, or incorporation into regulation of any guidance under this subtitle made before December 31, 2018.
								.
 (b)Table of contentsThe table of contents for chapter 201, as amended by section 114, is further amended by inserting after the item relating to section 20125 the following:
					20126. Guidance..
				116.Regulatory impact analyses
 (a)In generalSubchapter I of chapter 201, as amended by section 115, is further amended by adding at the end the following:
					
						20127.Regulatory impact analyses
 (a)In generalBefore issuing any proposed rule or final rule under this subtitle, the Secretary of Transportation shall conduct a regulatory impact analysis to evaluate the proposed rule or final rule, as applicable.
 (b)Regulatory impact analysesAn analysis under subsection (a) shall— (1)be based upon the best reasonably obtainable supporting information, consistent with section 20122;
 (2)describe the need to be addressed and how the rule addresses that need; (3)analyze effects, including the benefits and costs, of the rule;
 (4)to the maximum extent practicable, consider the cumulative regulatory burden on the regulated entity under subsection (d);
 (5)consider the effects on different types and sizes of businesses, if applicable; (6)for a proposed rule that is likely to lead to a significant rule, or a final rule that is a significant rule—
 (A)describe the need to be addressed, including—
 (i)the supporting information demonstrating the need; (ii)the failures of private markets that warrant new agency action, if applicable; and
 (iii)whether existing law, including regulations, has created or contributed to the need;
 (B)define the baseline for the analysis; (C)set the timeframe of the analysis;
 (D)analyze any available regulatory alternatives, including— (i)if rulemaking is not specifically directed by statute, the alternative of not regulating;
 (ii)any alternatives that specify performance objectives rather than identify or require the specific manner of compliance that regulated entities must adopt;
 (iii)any alternatives that involve the deployment of innovative technology or practices; and (iv)any alternatives that involve different requirements for different types or sizes of businesses, if applicable;
 (E)identify the effects of the available regulatory alternatives described in subparagraph (D); (F)to the maximum extent practicable, quantify and monetize the benefits and costs of the selected regulatory alternative and the available alternatives under consideration;
 (G)discount future benefits and costs quantified and monetized under subparagraph (F); (H)to the maximum extent practicable, evaluate non-quantified and non-monetized benefits and costs of the selected regulatory alternative and the available alternatives under consideration; and
 (I)characterize any uncertainty in benefits, costs, and net benefits. (c)Less burdensome alternativesIf after conducting an analysis under subsection (a) for a proposed rule that is likely to lead to a significant rule, or a final rule that is a significant rule, the Secretary selects a regulatory approach that is not the least burdensome compared to an available regulatory alternative, the Secretary shall include—
 (1)in the summary section of the preamble a statement that the selected approach is more burdensome than an available regulatory alternative; and
 (2)a justification, with supporting information, for the selected approach. (d)Cumulative regulatory burdenIn considering the cumulative regulatory burden under subsection (b)(4), the Secretary shall—
 (1)identify other regulations that attempt to achieve similar regulatory objectives; (2)evaluate whether the rule is inconsistent, incompatible, or duplicative with other regulations issued by the Secretary; and
 (3)consider whether the estimated benefits and costs of the rule increase or decrease as a result of other regulations, issued by the Secretary, that are not yet fully implemented, compared to the benefits and costs of the rule in the absence of such regulations.
 (e)CertificationBefore the Secretary issues a proposed rule or a final rule under this subtitle, the head of the Office of Regulation in the Office of General Counsel, in consultation with the Office of the Chief Economist (or successor offices), shall—
 (1)certify compliance with subsections (b), (c), and (d); and (2)include the certification in the docket of the rule.
 (f)Regulatory determinationExcept where otherwise required by statute, the Secretary may issue a proposed rule or final rule only upon a reasoned determination that the benefits of the rule justify its costs.
 (g)PublicationNot later than the date that the proposed rule or final rule, as applicable, is published, the Secretary shall make publicly available the regulatory impact analysis for that regulation.
 (h)Rule of constructionNothing in this section may be construed to affect the requirements under chapter 6 of title 5.. (b)Table of contentsThe table of contents for chapter 201, as amended by section 115, is further amended by inserting after the item relating to section 20126 the following:
					20127. Regulatory
			 impact analyses..
				117.Periodic review of Federal Railroad Administration actions
 (a)In generalSubchapter I of chapter 201, as amended by section 116, is further amended by adding at the end the following:
					
						20128.Periodic comprehensive review
			 of agency actions
							(a)In general
 Except as provided under subsection (f), not later than June 1, 2019, and at least every 5 years thereafter, the Secretary of Transportation shall complete, based on the public recommendations under subsection (b), a comprehensive review of the regulations, orders, and guidance documents issued under this subtitle.
							(b)Public comments
 (1)In generalBefore conducting a review under subsection (a), the Secretary shall publish in the Federal Register a request for public comment on recommendations for regulations, orders, or guidance documents to be revised or repealed.
 (2)RecommendationsA request for public comment under paragraph (1) shall solicit—
 (A)recommendations for regulations, orders, or guidance documents to be revised or repealed, including a reference to the applicable citation (in Code of Federal Regulations format);
 (B)justifications, including any supporting information, for revising or repealing a regulation, order, or guidance document identified under subparagraph (A); and
 (C)if applicable, specific suggestions for improving a regulation, order, or guidance document identified under subparagraph (A).
 (3)Public comment periodThe Secretary shall provide 90 days for public comment under this subsection. (c)ContentsA review under subsection (a) shall include for each regulation, order, or guidance document recommended for revision or repeal under subsection (b)(2)(A)—
 (1)consideration of each justification under subsection (b)(2)(B) and, if applicable, each suggestion under subsection (b)(2)(C);
 (2)an assessment of whether the regulation, order, or guidance document is— (A)outmoded or outdated in light of changed circumstances, including the availability of new technologies;
 (B)excessively burdensome due to, among other things— (i)disproportionate costs on small businesses; or
 (ii)costs that exceed benefits; (C)ineffective or insufficient for achieving its objective;
 (D)unclear; (E)inconsistent with other law; or
 (F)not uniformly or inconsistently enforced; (3)to the extent feasible, a comparison of the actual regulatory cost or burden of the regulation, order, or guidance document to the cost or burden estimated in the analysis of—
 (A)the regulation during the rulemaking process;
 (B)the order; or (C)the guidance document;
 (4)a determination, based on the information compiled under paragraphs (1) through (3), whether it is appropriate to revise or repeal the regulation, order, or guidance document; and
 (5)a justification for each determination under paragraph (4). (d)Regulatory actionsNot later than 1 year after the date of completion of the review under subsection (a), the Secretary shall—
 (1)initiate a rulemaking to revise or repeal, as applicable, each regulation that the Secretary determines under subsection (c)(4) is necessary to revise or repeal;
 (2)take action to revise or repeal, as applicable, each order the Secretary determines under subsection (c)(4) is necessary to revise or repeal; and
 (3)take action to revise or repeal, as applicable, each guidance document the Secretary determines under subsection (c)(4) is necessary to revise or repeal.
 (e)ReportsNot later than 180 days after the completion of a review under subsection (a), the Secretary shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that includes—
 (1)the findings of the review under subsection (a) and any review conducted under section 20129(c); (2) a list of each determination for the repeal or revision of a regulation, order, or guidance document under subsection (c)(4), including the justification for the determination under subsection (c)(5); and
 (3)the status and timeline of each action under subsection (d). (f)ExceptionThe review under subsection (a) shall not apply to any regulation that has a framework described under section 20129.
							.
 (b)Table of contentsThe table of contents for chapter 201, as amended by section 116, is further amended by inserting after the item relating to section 20127 the following:
					20128. Periodic comprehensive review
			 of agency actions..
				118.Framework for reviewing future regulations
 (a)In generalSubchapter I of chapter 201, as amended by section 117, is further amended by adding at the end the following:
					
						20129.Framework for reviewing future regulations
 (a)In generalThe Secretary shall include, in each significant rule prescribed under this subtitle on or after December 31, 2017, a framework for assessing the effects of the rule.
 (b)RequirementsThe framework for assessing the effects of a rule required under subsection (a) shall include—
 (1)a clear statement of the objectives of the rule, including the need to be addressed and how the rule addresses that need;
 (2)a plan for assessing the effects of the rule, including— (A)metrics to best gauge the effects on safety; and
 (B)costs associated with the rule; and (3)a plan for gathering the data generated by the assessment required under paragraph (2).
 (c)ReviewUsing the framework described in subsection (a), the Secretary shall conduct a review of the rule, in a manner that is substantially similar to the review described in section 20128, not later than 5 years after the effective date of the regulation and every 5 years thereafter.
							.
 (b)Table of contentsThe table of contents for chapter 201, as amended by section 117, is further amended by inserting after the item relating to section 20128 the following:
					20129. Framework for reviewing future regulations..
				119.Application
 (a)In generalSubchapter I of chapter 201, as amended by section 118, is further amended by adding at the end the following:
					
 20130.NonapplicabilitySections 20122 through 20127 and section 20129 shall not apply to sections 20104 and 20109(j).. (b)Table of contentsThe table of contents for chapter 201, as amended by section 118, is further amended by inserting after the item relating to section 20129 the following:
					20130. Nonapplicability..
 (c)In generalChapter 51 is amended by inserting after section 5110 the following:  5111.Regulatory process improvement (a)In generalExcept as provided in subsection (b), sections 20122, 20123, 20124, 20127, and 20129 shall apply to a proposed rule and, if applicable, a final rule issued under this chapter if a primary purpose or material outcome of the rule is to affect the safe or secure transportation by railroad of hazardous material in intrastate, interstate, and foreign commerce.
 (b)Special permitsNothing in section 20122, 20124, 20127, or 20129 shall be construed to apply to any action taken pursuant to section 5117.
							.
 (d)Table of contentsThe table of contents for chapter 51 is amended by inserting after the item relating to section 5110 the following:
					5111. Regulatory process improvement..
				120.Effective dates
 (a)In generalThe amendments made by sections 111, 112, 115, and 116 shall apply with respect to proposed rules, final rules, and guidance documents issued on or after the date that is 30 days after the date of the enactment of this Act.
 (b)Section 113The amendment made by section 113 shall apply with respect to proposed rules issued on or after the date that is 18 months after the date of enactment of this Act.
 (c)Section 114The amendment made by section 114 shall take effect on the date that is 30 days after the date of enactment of this Act.
				IIMiscellaneous provisions
			AReorganization of subtitle V
				211.Rail improvement grants
 (a)RedesignationSubtitle V is amended— (1)by redesignating sections 24401 through 24408 as sections 22901 through 22908, respectively;
 (2)by redesignating chapter 244 as chapter 229; (3)by moving chapter 229, as redesignated, to appear at the end of part B;
 (4)in the table of chapters— (A)by striking the item relating to chapter 244; and
 (B)by inserting after the item relating to chapter 227 the following: Chapter 229. Rail Improvement Grants22901;  and(5)by amending the table of sections for chapter 229, as redesignated, to read as follows:
							
								229Rail improvement grantsSec.22901. Definitions.22902. Capital investment grants to support intercity passenger rail services.22903. Project management oversight.22904. Use of capital grants to finance first-dollar liability of grant project.22905. Grant conditions.22906. Authorization of appropriations.22907. Consolidated rail infrastructure and safety improvements.22908. Restoration and enhancement grants..
						(b)Technical and conforming amendments
 (1)Technical amendmentsChapter 229, as redesignated, is amended— (A)in section 22902, as redesignated—
 (i)in subsection (c)(3)(A)— (I)in the matter preceding clause (i), by inserting of after other modes; and
 (II)in clause (vi) by striking environmentally and inserting environmental; and (ii)in subsection (k), by striking state rail plan and inserting State rail plan; and
 (B)in section 22905(e)(1), as redesignated— (i)by striking government authority and inserting governmental authority; and
 (ii)by striking section 5302(11) and (6), respectively, of this title and inserting section 5302. (2)Conforming amendmentsChapter 229, as redesignated, is amended—
 (A)in section 22901(2)(D), as redesignated, by striking 24404 and inserting 22904; (B)in section 22904, as redesignated, by striking 24402 and inserting 22902;
 (C)in section 22907, as redesignated— (i)in subsection (c)(2), by striking 24401(2) and inserting 22901(2); and
 (ii)in subsection (k), by striking of sections 24402, 24403, and 24404 and the definition contained in 24401(1) and inserting under sections 22902, 22903, and 22904, and the definition contained in section 22901(1); and (D)in section 22908, as redesignated—
 (i)in subsection (a), in the matter preceding paragraph (1), by striking 24401(1) and inserting 22901(1); and (ii)in subsection (i)(3), by striking 24405 and inserting 22905.
								(3)Additional conforming amendments
 (A)Subtitle VSubtitle V is amended— (i)in part C—
 (I)in section 24711(c)(3), by striking 24405 and inserting 22905; and (II)in section 24911(i), by striking 24405 and inserting 22905; and
 (ii)in part D, in section 26106(e)(3), by striking 24405 of this title and inserting 22905. (B)Railroad safety enhancement act of 2008The Passenger Rail Investment and Improvement Act of 2008 (division B of Public Law 110–432) is amended—
 (i)in section 301(c) (49 U.S.C. 24405 note), by striking 24405 and inserting 22905; and (ii)in section 502(a)(4)(I) (49 U.S.C. 26106 note), by striking 24405 and inserting 22905.
 (C)High-speed rail corridor developmentSection 26106(e)(3) is amended by striking 24405 and inserting 22905. (D)FAST ActSection 11308(a)(4)(I) of the Fixing America's Surface Transportation Act (Public Law 114–94; 129 Stat. 1312) is amended by striking 24405 and inserting 22905.
							212.Project delivery
 (a)RedesignationSubtitle V is amended— (1)by redesignating sections 24201 and 24202 as sections 28701 and 28702, respectively;
 (2)by redesignating chapter 242 as chapter 287; (3)by moving chapter 287, as redesignated, to appear at the end of part E;
 (4)in the table of chapters— (A)by striking the item relating to chapter 242; and
 (B)by inserting after the item relating to chapter 285 the following: Chapter 287.Project Delivery28701; and(5)by amending the table of sections for chapter 287, as redesignated, to read as follows:
							
								287Project deliverySec.28701. Efficient environmental reviews.28702. Railroad rights-of-way..
 (b)Efficient environmental reviewsSection 28701, as redesignated, is amended— (1)by striking subsection (c);
 (2)by redesignating subsections (d) and (e) as subsections (c) and (d), respectively; and (3)by adding at the end the following:
							
 (e)Savings clauseNothing in this section may be construed to limit the adoption of new categorical exclusions for railroad projects that require the approval of the Secretary under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), including categorical exclusions proposed as part or as a result of a notice of proposed rulemaking.
								.
						BMiscellaneous
 221.Rulemaking processSection 20116 is amended in the heading by striking Rulemaking process and inserting Incorporation by reference. 222.Training (a)Minimum training standards and plans Section 20162 is amended—
 (1)in subsection (a)— (A)in the matter preceding paragraph (1), by striking , not later than 1 year after the date of enactment of the Rail Safety Improvement Act of 2008,;
 (B)in paragraph (1), by striking the semicolon at the end and inserting ; and; (C)by striking paragraph (2); and
 (D)by redesignating paragraph (3) as paragraph (2); (2)by striking subsection (b); and
 (3)by amending subsection (c) to read as follows:  (c)ExemptionsThe Secretary shall exempt railroad carriers and railroad carrier contractors and subcontractors, or the employees thereof, from any training standard, curriculum, or ongoing criteria, testing, or skills evaluation measure, or any other requirement under this section if—
 (1)the Secretary makes a reasoned determination that the benefits do not justify the costs of such requirement;
 (2)there is insufficient supporting information to support the need for such requirement; or
 (3)the Secretary has issued other training regulations covering the same subject or designed to achieve the same objective..
 (b)RegulationsNot later than 3 years after the date of enactment of this Act, the Secretary shall revise the regulations under part 243 of title 49, Code of Federal Regulations, to reduce the burden on railroad carriers, railroad carrier contractors and subcontractors, and employees thereof in accordance with section 20162, as amended by subsection (a) of this section.
 (c)Effective dateThe regulations under part 243 of title 49, Code of Federal Regulations, shall not be in effect before the date that is 30 days after the date of publication of the final rule required by subsection (b).
 (d)Savings clauseNothing in this section, or the amendments made by this section, may be construed to affect part 214 or 232 of title 49, Code of Federal Regulations, as revised by the final rule, Training, Qualification, and Oversight for Safety-Related Railroad Employees (79 Fed. Reg. 66459).
 223.AssessmentsSection 20156 is amended— (1)in subsection (a)(1)—
 (A)by striking Not later than 4 years after the date of enactment of the Rail Safety Improvement Act of 2008, the and inserting The; and (B)by inserting Class II before railroad carrier that has inadequate safety performance; and
 (2)by adding at the end the following:  (i)Class III railroad carriersThe Secretary may require a railroad carrier that is a Class III railroad and that has an inadequate safety performance (as determined by the Secretary) to conduct a safety assessment, including a safety assessment conducted under a grant made by the Secretary to a private or nonprofit organization involved in or affiliated with transportation by a Class II railroad or Class III railroad for research, development, evaluation, and training efforts, to enhance rail safety practices and safety culture.
							(j)Necessary improvements
 (1)In generalFor each railroad carrier described in paragraph (2), the Secretary shall define the criteria the railroad carrier must meet in order to demonstrate that it has adequate safety performance.
 (2)Railroad carriers describedA railroad carrier described in this paragraph is— (A)a Class II railroad or a Class III railroad; and
 (B)has inadequate safety performance (as determined by the Secretary). (k)Rule of constructionSubsection (a), and the components of the program required under that subsection, shall not apply to a railroad carrier that is a Class III railroad.. 
 224.Miscellaneous authoritySection 24305(c)(4) is amended by inserting subject to section 24321, before provide food. 225.Applicability to StatesNot later than 180 days after the date of the enactment of this Act, the Secretary shall revise part 270 of title 49, Code of Federal Regulations, to exclude a State, or a political subdivision of a State, that provides equipment, track, right-of-way, or financial support for intercity passenger service pursuant to section 209 of the Passenger Rail Investment and Improvement Act of 2008 (division B of Public Law 110–432; 49 U.S.C. 24101 note) if such State or political subdivision does not directly operate such service.
				226.Electronic communications and record keeping
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall— (1)review part A of subtitle V of title 49, United States Code, including all relevant regulations, to—
 (A)identify each requirement for a person—
 (i)to maintain a record; (ii)to communicate with the Department of Transportation; or
 (iii)to file information with the Department of Transportation; and
 (B)determine whether current regulations or other requirements allow for— (i)an electronic record to be substituted for a paper record;
 (ii)a digital transmission, or such other electronic form of transmission as the Secretary considers appropriate, to be substituted for a paper or voice communication; and
 (iii)an electronic filing of information to be substituted for a paper filing of information; and
 (2)submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report of the findings of the review, including any recommendations. (b)Permissible communications and record keepingAfter conducting the review under subsection (a), the Secretary may authorize a person to substitute an electronic record, transmission, or filing for a paper or voice record, transmission, or filing, as applicable, if the Secretary makes a reasoned determination that the benefits outweigh the costs.
 (c)RegulationsNotwithstanding any other provision of law in part A of subtitle V of title 49, United States Code, as amended by this Act, the Secretary may revise any regulation as necessary to carry out subsection (b) of this section.
 (d)Rule of constructionNothing in this section may be construed as expanding any record keeping or reporting requirement.
